

116 HR 4620 IH: More Help for Seniors Act of 2019
U.S. House of Representatives
2019-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4620IN THE HOUSE OF REPRESENTATIVESOctober 8, 2019Mr. Rose of New York (for himself, Mr. Veasey, and Mr. Morelle) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to expand eligibility for low-income subsidies
			 under part D of the Medicare program.
	
 1.Short titleThis Act may be cited as the More Help for Seniors Act of 2019. 2.Expanding eligibility for low-income subsidies under part D of the Medicare programSection 1860D–14(a) of the Social Security Act (42 U.S.C. 1395w–114(a)) is amended—
 (1)in the header, by striking individuals and all that follows through line and inserting certain individuals; (2)in paragraph (1)—
 (A)by striking the header and inserting Individuals with certain low incomes; and (B)in the matter preceding subparagraph (A), by inserting (or, with respect to a plan year beginning on or after January 1, 2022, 150 percent) after 135 percent;
 (3)in paragraph (2)— (A)by striking the header and inserting Other low-income individuals; and
 (B)in subparagraph (A)— (i)by inserting (or, with respect to a plan year beginning on or after January 1, 2022, 150 percent) after 135 percent; and
 (ii)by inserting (or, with respect to a plan year beginning on or after January 1, 2022, 200 percent) after 150 percent; and (4)in paragraph (3)(A)(ii), by inserting (or, with respect to a plan year beginning on or after January 1, 2022, 200 percent) after 150 percent.
			